DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/14/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/14/2022 concerning the amendments have been fully considered and those amendments overcome the rejection set forth in the office action having notification date of 04/14/2022.   
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 2, and 4-7 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
	The article by Elisa Maria Klose, Nils Adrian Mack, Jens Hegenberg, and Ludger Schmidt describes world-locked and display-locked presentations, refer to page 638 first column which states within:
"All previous studies implement and evaluate a display-locked text presentation. However, augmented reality and especially HMDs allow for more positioning options. Billinghurst et al. [23] describe three different types of positioning for AR contents with different coordinate systems. Display-locked content stays put in the same location on a display. For HMDs this corresponds to a head-locked positioning such that virtual content moves together with the head movements of the user. Body-locked content stays put relative to the position of the user's body and will for example move along with a walking user, but not with her head-movement. This is comparable to the position of elements in a car in relation to the driver. The third possibility is to place content world-locked, meaning that virtual elements are anchored in the real world and the user can walk around it or pass by."

and describes when to use head-locked which is display-locked for this article’s HMDs,

refer to page 643 first and second columns which state within:

"Use head-locked text placement if the primary real-world task involves permanent visual monitoring of objects in the central or near-peripheral field of vision. Both, objective and subjective results speak in favor of the head-locked placement during the VSRT, which contradicts Microsoft's recommendation to generally avoid head-locked content [24]. Reading speed was not affected by simultaneously monitoring visual targets while reading head-locked text. This indicates that parallel processing or fast attentional switching between real and virtual visual content is possible to some extent, if both appear in the user's field of vision. However, reading speed went down with body-locked text, indicating an advantage of head-locked text during the VSRT. This is also reflected in the reaction times. Faster reactions to visual stimuli were observed when reading head-locked text than when reading body-locked text. This result is well comprehensible. With the head-locked text presentation, only the eyes have to be moved to read the AR text, while the head can be kept still. Thus, the monitor for the primary task could be kept steadily in the visual field. With the body-locked presentation, participants had to move their head to read the text, which automatically means that a part of the monitor was lost from the field of vision for a moment, plus it is time consuming to move the head. In accordance with this line of thought, the body-locked placements were perceived as more distracting from the VSRT than the head-locked ones and the head-locked placement was preferred. Specifically, the head-locked top position was preferred for this task. Regardless of the AR text position, the VSRT performance was better for visual stimuli in the center and bottom positions of the monitor and worse for the top positions. Due to a too small number of participants, this was only observed but not analyzed in detail. Nevertheless, acknowledging this, it seems that more attention was allocated to the center and bottom of the monitor and it is reasonable that the bottom position would be perceived as more occluding. Nevertheless, having the described trade-off of different heights in mind, this highly depends on the tasks and a general recommendation for the top position cannot be concluded."

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 2, 4, 5, and 7:
The prior art of record fails to teach of suggest in the context of independent claim 1 (emphasis added)”
 “display a component configuration diagram at the display together with the component images; 
display the component configuration diagram to conform with positions and orientations of the terminal; 
continuously display the component configuration diagram in the user's field of view regardless of postures of the user”.
Claim 6:
The prior art of record fails to teach of suggest in the context of independent claim 6 (emphasis added):
“displaying a component configuration diagram at the display together with the component images; 
displaying the component configuration diagram to conform with positions and orientations of the terminal; 
continuously displaying the component configuration diagram in the user's field of view regardless of postures of the user”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613